      Case 4:17-cv-00774-BRW Document 96 Filed 06/02/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

VINCENZO ENVER VALACHI                                                        PLAINTIFF
ADC #099530A

v.                         No: 4:17-cv-00774 BRW-PSH

CHRISTOPHER ASHCRAFT, et al.                                              DEFENDANTS

                                      JUDGMENT

     Consistent with the order entered today, this case is DISMISSED with prejudice.

     IT IS SO ORDERED, this 2nd day of June 2020.



                                         Billy Roy Wilson_________________
                                         UNITED STATES DISTRICT JUDGE
